Citation Nr: 0924434	
Decision Date: 06/30/09    Archive Date: 07/07/09

DOCKET NO.  06-05 131	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUES

1.  Entitlement to service connection for a low back 
disability.

2.  Entitlement to service connection for a bilateral knee 
disability.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

S. Lipstein, Associate Counsel


INTRODUCTION

The Veteran served on active duty from May 1965 to May 1967.  

This matter comes to the Board of Veterans' Appeals (Board) 
from a July 2004 rating decision of a Department of Veterans 
Affairs (VA) Regional Office (RO).  A notice of disagreement 
was received in July 2005, a statement of the case was issued 
in October 2005, and a substantive appeal was received in 
February 2006.  The Veteran testified at a hearing before the 
Board in July 2007.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The Veteran testified at the July 2007 Board hearing that 
knee and back problems were caused by a combination of three 
falls during service.  Buddy statements from R.J.Z., R.P.G., 
and T.M.S. also reflect that the Veteran fell during service.  
Private medical records reflect that the Veteran is currently 
diagnosed with low back and bilateral knee disabilities.  

Since there is evidence of injuries during service, and the 
Veteran has offered testimony capable of lay observation that 
he experienced low back and bilateral knee symptomatology 
since service, coupled with the current diagnoses of low back 
and bilateral knee disabilities, the Board is of the opinion 
that a VA examination is necessary to determine the etiology 
of the currently diagnosed low back and bilateral knee 
disabilities.  



Accordingly, the case is REMANDED for the following actions:

1.  The Veteran should be afforded an 
appropriate VA examination to determine 
the nature and etiology of any current 
low back disability.  It is imperative 
that the claims file be made available to 
the examiner for review in connection 
with the examination.  Any current low 
back disability capable of diagnosis 
should be clearly reported.  If current 
low back disability is diagnosed, then 
the examiner should offer an opinion as 
to whether it is at least as likely as 
not (a 50% or higher degree of 
probability) that such low back 
disability is causally related to the 
Veteran's active duty service, to include 
duties during active duty service.  A 
rationale for such opinion should be 
furnished. 

2.  The Veteran should be afforded an 
appropriate VA examination to determine 
the nature and etiology of any current 
bilateral knee disability.  It is 
imperative that the claims file be made 
available to the examiner for review in 
connection with the examination.  Any 
current bilateral knee disability capable 
of diagnosis should be clearly reported.  
If current bilateral knee disability is 
diagnosed, then the examiner should offer 
an opinion as to whether it is at least 
as likely as not (a 50% or higher degree 
of probability) that such bilateral knee 
disability is causally related to the 
Veteran's active duty service, to include 
duties during active duty service.  A 
rationale for such opinion should be 
furnished. 

3.  After completion of the above, the 
RO should review the expanded record, 
and undertake a merits analysis of the 
claims of service connection for low 
back and bilateral knee disabilities.  
Unless the benefits sought are granted, 
the Veteran should be furnished a 
supplemental statement of the case and 
be afforded an opportunity to respond.  
Thereafter, the case should be returned 
to the Board for appellate review. 

The Veteran and his representative have the right to submit 
additional evidence and argument on the matters the Board has 
remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
M. W. GREENSTREET
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).




